Tri City Bankshares Corporation Quarterly Brochure Financial Data INCOME STATEMENT (unaudited) Twelve Months Ended Three Months Ended 12/31/2010 12/31/2009 12/31/2010 12/31/2009 Interest Income $ Interest Expense Net Interest Income Other Income Less:Provision for loan losses Other Operating Expenses Total Income before taxes Acquisition-related gain - - Total Income before taxes Provision for Income Taxes Net Income $ Net Income Per Common Share $ BALANCE SHEET (unaudited) December 31, 2010 and 2009 Assets Liabilities & Equity Cash and Due from Banks $ $ Non Interest Bearing $ $ Investment Securities Interest Bearing Federal Funds Sold Total Deposits Total Loans Short Term Debt Allowance for Loan Losses ) ) Other Liabilities Net Loans Total Liabilities Bank Premises & Equipment Common Stock Other Real Estate Owned Additional Paid-in Capital Cash surrender value of life insurance Retained Earnings Other Assets Total Stockholders' Equity Total Assets $ $ Total Liabilities & Equity $ $ Management Comments The Corporation posted net income of $14.3 million during 2010, a decrease of $7.8 million or 35.2% compared to 2009.Earnings per share decreased to $1.61 for the twelve months ended December 31, 2010 compared to $2.48 for the same period in 2009. The results for 2009 were impacted by a $21.5 million ($12.8 million after-tax) bargain purchase gain recorded in the fourth quarter as a result of the acquisition of certain assets and liabilities of a failed bank in Racine, WI from the FDIC in October.This non-recurring income made Tri City the highest earning bank in the State of Wisconsin in 2009. Operating earnings in 2010 were positively affected by enhanced core income from the acquisition as well as acquisition related purchase accounting income of $12.9 million in 2010 compared to $2.4 million in 2009.These items were partially offset by an increase in the provision for loan losses of $3.2 million, an increase in regulatory expenses of $1.2 million and a decrease in mortgage related income of $0.5 million in 2010 compared to 2009. Total assets were $1.1 billion at December 31, 2010 and December 31, 2009.While total assets remained stable, total loans decreased $41.1 million during 2010 while deposits increased $30.5 million during the same period.Thus, the Corporation has a very strong balance sheet and liquidity position moving into 2011. Dividend Announcement The Board of Directors did not declare a dividend for the first quarter of 2011. As previously announced, the Board of Directors declared a special dividend of $1.20 per share payable on December 10th, 2010 to shareholders as of the record date of November 30th, 2010.This dividend was intended to prepay 2011 dividends due to the possibility of less favorable tax treatment of dividend income in 2011. As a result of the dividend paid in December of 2010, the Board intends to significantly reduce or eliminate dividend payments for the remainder of 2011.The Board intends to resume quarterly dividend payments after 2011, however it is not possible to predict the economy in 2012.The Board will review earnings, monitor regulatory developments and consider other appropriate factors at that time relative to declaring future dividends.
